Citation Nr: 1013412	
Decision Date: 04/08/10    Archive Date: 04/29/10

DOCKET NO.  09-36 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Whether the evaluation assigned for bilateral nutritional 
amblyopia secondary to deficient diet suffered while a 
prisoner of war (POW) by rating decision dated June 1948 was 
clearly and unmistakably erroneous.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Associate Counsel




INTRODUCTION

The Veteran served on active duty from August 1939 to May 
1946.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a July 2009 rating decision of the 
Philadelphia, Pennsylvania, Department of Veterans Affairs 
(VA) Regional Office (RO).

In an October 2008 decision, the Board denied reversal or 
amendment to the April 1947 RO rating decision, which 
assigned a 10 percent evaluation for bilateral nutritional 
amblyopia, secondary to deficient diet suffered while a POW.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.	In an unappealed June 1948 rating decision, the RO 
continued the existing 10 percent evaluation for service 
connection for amblyopia, nutritional, bilateral, 
secondary to deficient diet suffered while a prisoner of 
war visual acuity right 20/40 and left 20/50.

2.	The Veteran has not established, without debate, that the 
correct facts, as then known, were not before the RO at 
the time of the June 1948 rating decision, or that the RO 
incorrectly applied the applicable statutory and 
regulatory provisions existing at the time.


CONCLUSIONS OF LAW

1.	The June 1948 rating decision is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2009).

2.	A valid claim of CUE in the June 1948 rating decision has 
not been presented.  38 U.S.C.A. § 5109A (West 2002); 
38 C.F.R. § 3.105(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)
        
As a preliminary matter, the Board finds that the Veterans 
Claims Assistance Act of 2000 (VCAA) is not applicable to the 
issue of clear and unmistakable error.  The United States 
Court of Appeals for Veterans Claims (Court) has held that 
the VCAA does not apply to CUE actions. See Livesay v. 
Principi, 15 Vet. App. 165 (2001)(en banc) (holding VCAA does 
not apply to Board CUE motions); Parker v. Principi, 15 Vet. 
App. 407 (2002) (holding VCAA does not apply to RO CUE 
claims).  

Clear and Unmistakable Error (CUE)

In a June 1948 letter, with attached rating sheet, the RO 
continued the existing 10 percent evaluation for service 
connection for amblyopia, nutritional, bilateral, secondary 
to deficient diet suffered while a prisoner of war.  This 
letter is deemed a rating decision.  This June 1948 rating 
decision was not appealed and therefore is final and binding 
on the appellant based on the evidence then of record.  See 
38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104; 20.1103.  However, if 
the evidence establishes CUE, this decision shall be reversed 
or revised.  See 38 C.F.R. § 3.105(a).

As an initial matter, the Board notes that the Veteran's July 
2009 letter seems to confuse the issues of causation and 
severity.  In the May 1946 rating decision, the RO found that 
the Veteran's bilateral eye disabilities were related to his 
military service, specifically to deficient diet suffered 
while a prisoner of war.  That has not been and currently is 
not being disputed.  As noted in the October 2008 Board 
decision addressing his claims of CUE in the earlier rating 
decisions, the Board is aware of and sympathetic to the 
malnutrition suffered by the Veteran while a POW and the 
resulting eye disabilities.  It is rather the severity of 
that eye disability at the time of the June 1948 rating 
decision that is at issue.

The Board also notes that the Veteran repeatedly refers to 
medical evidence from the 1980s as proof of error in the June 
1948 decision.  In his July 2009 letter, he stated that his 
March 2009 claim "met the requirements for a new or reopened 
claim as specified by the BVA letter of Feb. 18, 2009 to me.  
It contained new and compelling evidence which by VA law 
should have given me 90% (code 6075) on June 7, 1949." 
(emphasis omitted).  While the Veteran seeks to present this 
evidence to "correct" the earlier diagnoses relied on by 
previous adjudicators, even assuming that this new evidence 
accurately reflects the severity of the Veteran's service 
connected eye disability thirty years earlier, it is not the 
kind of error that could be considered an error in the 
original adjudication.  Henry v. Derwinski, 2 Vet. App. 88, 
90 (1992).  Simply stated, as a CUE claim hinges on the 
application of the statutory or regulatory provisions in 
existence at the time to the correct facts, as they were 
known at that time, later evidence that shows these facts 
were incorrect will not establish an error in the original 
adjudication.

To the extent that the Veteran alleges an eye refraction test 
should have been performed from June 7, 1948 to June 7, 1949, 
and that his disabilities should have been reviewed on June 
7, 1949 for special compensation, the Board notes that these 
actions, or inactions, postdate the decision on appeal and 
are not applicable to a claim for CUE in the June 1948 
decision.  Similarly, to the extent that the Veteran has 
stated that his claim should have been adjudicated by a POW 
Rating Board under Part VI, Chapter 7 of VA Adjudication 
Procedure Manual, the Board notes that this section, insomuch 
as it relates to POW, was not in effect at the time of the 
June 1948 decision, nor is it currently in effect.  Thus it 
is inapplicable to this case and therefore cannot form the 
basis for a CUE claim.

In this case, the Veteran claims that there was CUE in the 
June 1948 rating decision because the incorrect diagnostic 
code was used.  In a January 2010 brief, the Veteran's 
representative further argues error in the failure to 
establish separate and distinct evaluations for the loss of 
visual acuity and the eye injuries.

Under 38 C.F.R. § 3.105(a), a prior final decision of the VA 
can be reversed or amended where evidence establishes "clear 
and unmistakable error."  For CUE to exist:   

(1) "[e]ither the correct facts, as they were known at 
that time, were not before the adjudicator (i.e., more 
than a simple disagreement as to how the facts were 
weighed or evaluated), or the statutory or regulatory 
provisions extant at the time were incorrectly 
applied," 
(2) the error must be "undebatable" and of the sort 
"which, had it not been made, would have manifestly 
changed the outcome at the time it was made," and 
(3) a determination that there was CUE must be based on 
the record and law that existed at the time of the prior 
adjudication in question.  

Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell 
v. Principi, 3 Vet. App. 310, 313-14 (1992)).   

The United States Court of Appeals for Veterans Claims 
(Court) has consistently stressed the rigorous nature of the 
concept of CUE.  "Clear and unmistakable error is an 
administrative failure to apply the correct statutory and 
regulatory provisions to the correct and relevant facts:  it 
is not mere misinterpretation of facts."  Oppenheimer v. 
Derwinski, 1 Vet. App. 370, 372 (1991).  To constitute CUE, 
errors must be "undebatable, so that it can be said that 
reasonable minds could only conclude that the original 
decision was fatally flawed at the time it was made."  
Russell, 3 Vet. App. at 313.  "It must always be remembered 
that CUE is a very specific and rare kind of 'error.'"  Fugo 
v. Brown, 6 Vet. App. 40, 43 (1993).  A simple disagreement 
with how the RO evaluated the facts is not sufficient to 
raise a valid claim of CUE.  Luallen v. Brown, 8 Vet. App.92, 
95 (1995). 

The Veteran's first claim of CUE is that the diagnostic code 
used to evaluate his eye disability was incorrect.  
Specifically, the Veteran argues that his visual acuity 
should have been rated as 90 percent under Diagnostic Code 
6075.  See VA's Schedule for Rating Disabilities, 1945 
edition.  The applicable criteria for evaluating disabilities 
of the eyes are contained in VA's Schedule for Rating 
Disabilities, 1945 edition.  As per the introductory section 
of the criteria for organs of special sense, visual acuity 
examination results will be rated as "the best distant 
vision obtainable after best correction by glasses."  Id.  
The Board notes that Diagnostic Code 6075 entitled a veteran 
with 10/200 vision bilaterally to a 90 percent evaluation.  
The evidence of record as of June 1948 does not show visual 
impairment to anywhere near that degree. 

The evidence of record at the time of the June 1948 letter 
included all the evidence previously considered in the April 
1947 rating decision, the April 1948 VA physical examination, 
and the May 1948 VA eye examination.  The weight assigned to 
each piece of evidence is within the realm of the 
adjudicator.  The April 1948 VA physical exam noted 
lacrimation for a period of three days.  His corrected visual 
acuity at that time was noted to be 20/50 in the right eye 
and 20/100 in the left eye.  The May 1948 VA eye examination, 
approximately six weeks later, shows the results of 
refraction testing and found the Veteran's corrected visual 
acuity to be 20/40 in the right eye and 20/50 in the left 
eye.  Under Diagnostic Code 6079 a 10 percent disability 
rating is warranted for the May 1948 results.  A higher 
evaluation of 20 percent for the April 1948 results is 
available under Diagnostic Code 6078, but the original 
adjudicator is permitted to assign lesser weight to that 
examination due to the noted flare-up of tearing.  Thus the 
application of Diagnostic Code 6079 is not the type of 
undebatable error that would necessitate a CUE determination.

While the February 1947 and May 1948 VA eye examinations note 
three attacks of blindness during the Veteran's imprisonment 
as a POW, the record does not indicate that he suffered from 
blindness at any time after that imprisonment and prior to 
the June 1948 rating decision.  Therefore no CUE has been 
shown for failure to consider diagnostic codes 6050-6062 
(combinations of disabilities entitled to special monthly 
compensation rates) and 6067-6070 (blindness in one eye, 
having only light perception.  See VA's Schedule for Rating 
Disabilities, 1945 edition.

In a January 2010 brief, the Veteran's representative further 
argues error in the failure to establish separate and 
distinct evaluations for the loss of visual acuity and the 
eye injuries.  The Veteran was not separately service 
connected for scotoma in June 1948, nor was scotoma listed in 
the description of his eye disability as it is currently.  
The Board acknowledges the presence of bilateral central 
scotomas at the time and that the Veteran was for a time 
separately service connected for bilateral scotomas.  Unlike 
current regulations which specifically forbid a separate 
rating for scotoma and impaired visual acuity, the Rating 
Schedule in effect in June 1948 had no such prohibition 
beyond a general rule against pyramiding.  At the time, the 
RO did not specifically address why it did not separately 
service connect or rate the Veteran's central scotomas.  
However, as scotomas are known to affect central vision 
acuity and as the Veteran was already being compensated for 
loss of visual acuity, a good faith pyramiding argument could 
be advanced.  Therefore, this is not the type of undebatable 
error that would trigger a finding of CUE.

The benefit-of-the-doubt rule does not apply to claims of 
CUE.  See Russell, 3 Vet. App. at 314.  There was no error of 
fact or law, that when called to the attention of later 
reviewers compels the conclusion, with which reasonable minds 
could not differ, that the result would have been manifestly 
different but for the error - there was no CUE.  In light of 
the above, the Board finds that the claim based on CUE must 
be denied due to the absence of legal merit under the law.  
See Luallen v. Brown, 8 Vet. App. 92, 96 (1995); Sabonis v. 
Brown, 6 Vet. App. 426, 429-30 (1994).


ORDER

The claim of CUE in the evaluation assigned for bilateral 
nutritional amblyopia secondary to deficient diet suffered 
while a prisoner of war (POW) by rating decision dated June 
1948 is denied.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


